Citation Nr: 0120224	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-08 157	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Friends of Appellant




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
April 1969; he died in June 1989.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

The Board notes that the appellant has alleged that prior to 
his death, the veteran suffered from post traumatic stress 
disorder (PTSD), which was related to combat in service and 
subsequently rendered him totally disabled.  On the basis of 
this particular assertion, the appellant, through her 
representative, has asserted a claim for entitlement to 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318.  Accordingly, the Board refers this 
matter to the RO for appropriate action.


REMAND

Presently, the only issue before the Board for appellate 
consideration is whether service connection may be granted 
for the cause of the veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 1991).

As noted above, the appellant has alleged that prior to his 
death, the veteran suffered from a PTSD disability, which he 
allegedly incurred as the result of his exposure to combat in 
service.  However, the veteran has not established service 
connection for this disability during his lifetime.

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 200, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which heightens VA's duty to 
assist claimants in developing the facts pertinent to his or 
her claim and expanded the duty to notify the claimant and 
his or her representative, if any, concerning the aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000, Pub.L.No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA"); Veterans Benefits and Health Care Improvement Act 
of 2000, Pub.L.No. 106-419, § 104 (2000).  This law, which is 
more favorable to the appellant than the prior law, has not 
yet been applied to the present case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) ([w]hen a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the claimant 
will apply).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required in order to better determine 
whether there is credible evidence showing that the alleged 
in-service stressors, as claimed by the appellant, actually 
occurred.  More specifically, it must be determined whether 
or not the veteran was in fact engaged in combat while he was 
in service.  According to the appellant, the veteran advised 
her of various particularly disturbing incidents, which he 
experienced in Vietnam.  The veteran talked about all the 
killing and smell of human flesh burning, as well as seeing 
his buddies killed.  The worse thing he said he could 
remember was that one day they were in the bush and one guy 
in his company never made it back to the helicopter.  Often, 
the veteran had an exaggerated startle response to loud 
noises, and he displayed various symptoms of PTSD.  In an 
April 2001 letter from the VAMC in Greenville, South 
Carolina, it was noted that in talking to the appellant it 
was evident that the veteran had had many Vietnam-related 
issues that he did not address at the VAMC.  He isolated 
himself, had much anger, numbed his feelings, had intrusive 
thoughts and nightmares from his war experiences, had 
difficulty with authority, had trust issues, and was 
depressed.  Based on the appellant's similarly reported 
history of the veteran, G.D.H., Ph.D., indicated that in his 
professional opinion, the veteran met most, if not all, of 
the criteria for PTSD as a result of combat experience in 
Vietnam.  Based on this opinion, in conjunction with the 
information provided by the appellant, the Board finds that a 
remand is necessary so that the RO can attempt to verify the 
alleged stressors, as detailed by the appellant, with the 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR).

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps."  Veterans Benefits Administration Manual M21-
1, Part VI, Change 61, para. 11.38 (f) (4) (September 12, 
1997).  It should be noted that the USASCRUR performs the 
same duties that the ESG used to perform.

Accordingly, the case is REMANDED to the RO for the following 
development:

(1.)  The RO should ask the appellant to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) relating to 
the veteran's exposure to combat in 
service.  The appellant should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that she 
must be specific as possible, because 
without such details an adequate search 
for verifying information can not be 
conducted.  Additionally, the RO should 
afford the appellant an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding the veteran's 
exposure to combat.

(2.)  The RO must then review the entire 
claims file, including the appellant's 
previous statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.

(3.)  USASCRUR should be requested to 
provide any information, which might 
corroborate the veteran's alleged 
stressors.  The RO should specifically 
obtain the HHC, USAICCV, USARPAC unit 
history during the time period of April 
17, 1968, through December 15, 1968 in 
order to determine whether the veteran 
did in fact participate in any activity, 
wherein he was exposed to any type of 
combat. 

(4.)  If the RO is unable to corroborate 
a stressor, the RO must inform the 
appellant of the results of the requests 
for information about the stressors.

(5.)  The RO and the appellant are 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

(6.)  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

(7.)  Following the completion of the 
foregoing, the RO should then 
readjudicate the claim for entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
appellant VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



